Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 4 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated US20190010333 A1. 
Regarding claims 1-4, US20190010333 A1 discloses crude kaolin was refined using one or more of the following processes: blunging, degritting, centrifuging, selective flocculation, and ozoning. The refined kaolin was then spray dried, pulverized, and calcined. The calcined kaolin particles were classified using an air classifier to separate the particles into a fine kaolin particle stream and the inventive kaolin particle stream. Tables 3A-3C summarize the properties of the inventive kaolin stream ([0085]).

    PNG
    media_image1.png
    305
    647
    media_image1.png
    Greyscale

With respect to the particle size measurement Sedigraph III, the examiner asserts that US20190010333 A1 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
The density of 600 g/L is about 37.5 lb/ft3. Thus samples 3-7 meet the density, mullite and D50 requirement of claims 1-2,4 and 16 -19.
The density of 620 -680 g/L is about 38.7- 42.5 lb/ft3. Thus samples 3 and 4 meets the limitation of claim 3.
The density of 30 lb/ft3 is about 480 g/L.
One gram is about 0.002205 pound; One liter is about 0.035315 ft3 and 1 g/L is about 0.06244lb/ft3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, and 16 -22 is/are rejected under 35 U.S.C. 103 as obvious over US20190010333 A1. 
Regarding claims 1 – 4 and 16-19, US20190010333 A1 discloses crude kaolin was refined using one or more of the following processes: blunging, degritting, centrifuging, selective flocculation, and ozoning. The refined kaolin was then spray dried, pulverized, and calcined. The calcined kaolin particles were classified using an air classifier to separate the particles into a fine kaolin particle stream and the inventive kaolin particle stream. Tables 3A-3C summarize the properties of the inventive kaolin stream ([0085]).

    PNG
    media_image1.png
    305
    647
    media_image1.png
    Greyscale

US20190010333 A1 discloses that kaolin compositions can comprise calcined kaolin particles. The calcined kaolin particles can include a mullite phase having a mullite index of 25 or greater. In some embodiments, the mullite index of the kaolin particles can be from 35 to 62([0012]). The kaolin particles disclosed herein can have a low oil absorption. For example, the kaolin particles can exhibit an oil absorption of less than 30 pounds such as 25 pounds or less of oil per 100 pounds of kaolin (lbs oil/100 lbs kaolin). In some embodiments, the oil absorption of the kaolin particles can be from 17 to 25 lbs oil/100 lbs kaolin ([0010]). The kaolin particles can have a tap bulk density of 80 pcf or greater ([0011]). The kaolin particles disclosed herein can have a loose bulk density of 30 lb/ft3 or greater ([0052]). The coarse kaolin particles in the kaolin compositions can have a particle size distribution wherein at least 50% by weight of the kaolin particles have an e.s.d. of 15 micron or greater or 30 micron or greater. With respect to the particle size measurement Sedigraph III, the examiner asserts that US20190010333 A1 meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” or “encompassing ‘ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05). Please note: The density of 600 g/L is about 37.5 lb/ft3. The density of 620 -680 g/L is about 38.7- 42.5 lb/ft3. The density of 30 lb/ft3 is about 480g/L.
Regarding claims 5 and 20-22, it appears that the figures 2A-2B and figure 4 disclose the at least overlapping or close range of the claimed limitation.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant states amended independent claim 1 to recite the bulk density of the filler is greater than 600 g/L instead of 450g/L. Applicant argues that such features have not been shown to be disclosed by the art of record and does not appear to do so. 
The Examiner respectfully submits that the density of 600 g/L is about 37.5 lb/ft3. Thus samples 3-7 meet the density, mullite and D50 requirement of claims 1-2,4 and 16 -19.The density of 620 -680 g/L is about 38.7- 42.5 lb/ft3. Thus samples 3 and 4 meets the limitation of claim 3. The density of 30 lb/ft3 is about 480 g/L. One gram is about 0.002205 pound; One liter is about 0.035315 ft3 and 1 g/L is about 0.06244lb/ft3.
The applicant argues that the Office Action has not provided rationale or technical reasoning tending to show that the values disclosed by Kamau show the claimed bulk density. Indeed, the disclosure by Kamau discusses different types of bulk densities (i.e., tap bulk density and loose bulk density) with values and units different than those currently claimed, and the Office Action provides no rationale or technical reasoning as to how such characteristics of the tap and loose bulk densities in Kamau necessarily lead to disclosing the claimed bulk density. The applicant argues that Kamau has not been shown to inherently disclose or suggest the claimed bulk density. The applicant argues that the Office Action has not provided the requisite support in the present case for showing that a tap bulk density of 80 pcf or greater, or a loose bulk density of 30 lb/ft3 or greater, reads on the claimed feature of a bulk density greater than 600 g/L. The applicant argues that the Office Action proffers no explicit factual finding as to how such ranges in Kamau would read on the claimed features. As such, the Office Action has not met the high legal standard required for applying official notice to the claims.
The Examiner respectfully submits that it is known in the art that bulk densities are usually measured :
 Loose Density
Tapped Density
The prior art discloses that the kaolin particles can have a tap bulk density of 80 pcf (1281.5 g/L or greater) ([0011]). The kaolin particles disclosed can have a loose bulk density of 30 lb/ft3 (480g/l) or greater ([0052]). The Examiner respectfully submits that the instant application does not specifically state that the density is not tap bulk density. The instant application does not state that the instant application density is not loose bulk density. Thus the densities disclosed by the prior art is read on the claimed bulk density. Further more, the prior art discloses that the loose bulk density is at least 30 lb/ft3 (480 g/L) or above. Thus, some values of the “above 30lb/ft3 will meet the claimed density regardless of the measurement method. Therefore, the value “above 30lb/ft3” overlaps with the claimed “bulk density”. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed bulk density is not loose bulk density and the claimed density is not tape bulk density ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731